USCA11 Case: 19-10783    Date Filed: 03/02/2021   Page: 1 of 37



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-10783
                       ________________________

                   D.C. Docket No. 0:18-cr-60174-BB-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,


                                  versus


THOMAS MICHAEL WHITE,

                                                     Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (March 2, 2021)

Before JORDAN, JILL PRYOR and BRANCH, Circuit Judges.

PER CURIAM:
            USCA11 Case: 19-10783          Date Filed: 03/02/2021      Page: 2 of 37



      We vacate our previous opinion, filed on January 29, 2021, and replace it

with the following opinion.

      A jury convicted Thomas Michael White of one count of conspiracy to

commit mail fraud, in violation of 18 U.S.C. § 1349, and four counts of mail fraud,

in violation of 18 U.S.C. § 1341. The district court imposed a sentence of 168

months’ imprisonment. White appeals his convictions and his resulting sentence.

After careful review, and with the benefit of oral argument, we affirm.

                                    I.      BACKGROUND

      This appeal arises out of an eight-day jury trial. In the interest of efficiency,

we recount only the facts necessary for the resolution of this appeal. On June 21,

2018, the grand jury returned a five-count indictment against White and two

codefendants, John Reech and Joseph Genzone, charging them with conspiracy to

commit mail and wire fraud from approximately December 2011 to November

2014 (Count 1) and mail fraud (Counts 2 through 5, with dates ranging from June

25, 2013 to October 6, 2014).1 The charges stemmed from the defendants’

involvement in a company called First Call Ventures, LLC (“FCV”), which

brokered residential moving services. White was co-founder, President, and Chief

Executive Officer of FCV; Reech and Genzone worked at FCV. White, together

with Reech and Genzone, solicited investors to fund operations at FCV. The

      1
          Count 6, wire fraud in violation of 18 U.S.C. § 1343, was dismissed.

                                                2
            USCA11 Case: 19-10783           Date Filed: 03/02/2021   Page: 3 of 37



indictment charged that White and his codefendants conspired to—and did—

“misappropriate[e] [FCV] investor money for their personal use and benefit by

making material false and fraudulent representations, and concealing and failing to

state material facts concerning, among other things, the profitability and safety of

investing” in FCV. Doc. 3 at 3–4.2

   A. Trial

      White proceeded to a jury trial. Reech and Genzone pled guilty to Count 1

only; Reech testified against White. The government also offered testimony from

a cooperating witness, Steven Goldstein, and four FCV investors, Gary Treat,

Michael Niles, Mary Jane Adams, and Linda Elliot. Additionally, a financial

investigator, Jonathan Jackson, and an FBI agent, Justin Brannon, testified for the

government and prepared summary exhibits showing all the investments victims

made in FCV.

      The following evidence was admitted at trial. FCV operated a call center

where employees booked moves on behalf of residential moving companies and

generated brokerage fees. The company also sought and obtained investors in the

business. White and his colleagues at FCV induced 15 investors to loan

$1,936,400 to FCV via convertible notes by misrepresenting FCV’s profitability

and the way in which investor funds would be used.

      2
          “Doc.” numbers are the district court’s docket entries.

                                                 3
         USCA11 Case: 19-10783       Date Filed: 03/02/2021    Page: 4 of 37



      White, as co-founder, President, and CEO of FCV, was the “head person”

who led the “whole operation.” Doc. 132 at 61. He was joined by two “partners”:

cofounder and Chief Financial Officer Howard Markowitz and call center manager

Simon Itah. Doc. 143 at 80.

      FCV sold investors “convertible notes”—loans to FCV, essentially—that

supposedly would provide investors with high monthly interest payments and the

opportunity either to convert the debt into equity in FCV or to recoup the

investor’s principal in a year’s time. Doc. 143 at 83. The company preferred that

investors take the equity option because it relieved FCV of its steep interest

payment obligations.

      Both the initial investment and the loan conversion processes were part of

the fraudulent scheme. Reech, Genzone, an employee named Elizabeth Kipness,

and others acted as “fronters,” cold-calling potential investors. Reech and his

fellow fronters pitched the investment opportunity to potential investors using a

script that White created. The script told investors that FCV was very profitable

and a huge success and that investment in FCV was a safe option. Eventually,

Reech would turn interested potential investors over to White. White, as the closer

of the investment deals, told the same story as his fronters about the success and

profitability of FCV and the safety of investing in the company. White also told




                                          4
         USCA11 Case: 19-10783       Date Filed: 03/02/2021   Page: 5 of 37



investors that money to pay interest on their convertible notes would come from

the business’s success.

      According to Reech, none of that was true. By the time Reech began

attempting to convert current investors’ debt to equity, the company was failing.

Neither he nor White disclosed FCV’s financial peril to the company’s investors.

White and his colleagues continued soliciting money from current and potential

investors based on the same representations that the company was profitable and a

great success. White flew current investors in to visit FCV in an effort “to get

more money from them.” Id. at 127–28. Reech and White knew investors were

using retirement funds to invest in FCV.

      In late July 2013, after being assured all along that FCV’s business was

booming, investors received notice that FCV was in a “crisis situation.” Doc.

170-7. FCV sent its investors a letter stating that “due to some recent negative

publicity and other unforeseen circumstances,” business had “dropped off

precipitously.” Id. FCV “stop[ped] all payments on investor notes,” including

interest, and gave investors an ultimatum of sorts: extend the maturity dates of

their notes for six months or risk losing everything if FCV went under. Id.

Investors called White with questions, but he was evasive. One victim, Mary Jane

Adams, requested return of her principal and was denied. From September 2013




                                           5
         USCA11 Case: 19-10783       Date Filed: 03/02/2021     Page: 6 of 37



onward, no victim received any additional interest payments or recovered any

principal.

      Four victims to whom White and others made misrepresentations testified at

trial. Gary Treat, a small business owner, loaned FCV $139,430.61 of his

retirement money. Count 1 was based on a mailing FCV sent to Treat. Adams, a

retiree in failing health, withdrew funds from her retirement annuity and, after

paying a withdrawal penalty, invested $60,000 in FCV. Count 2 was based on a

mailing FCV sent to Adams. Michael Niles, a semi-retired retirement plan

administrator, loaned FCV a total of $250,000, at least some of which came from

his retirement account. He eventually converted his loan into an equity share in

FCV that turned out to be worthless. Counts 4 and 5 were based on mailings FCV

sent to Niles. Linda Elliott invested a total of $125,000 in FCV, money she drew

from her retirement account and a home equity line of credit.

      According to Jackson, a certified fraud examiner, FCV operated at a loss of

roughly $1.3 million in 2012 and $480,000 in 2013 despite the investor funds it

raised. Although White, Markowitz, and Itah all provided funding for FCV at

startup, each received much more than his principal amount in direct

disbursements from FCV’s operating account. Together, Markowitz, Itah,

Genzone, and Reech received more than $2 million from FCV’s account.

Beginning in March 2012, White began making withdrawals from FCV’s account;


                                          6
         USCA11 Case: 19-10783      Date Filed: 03/02/2021   Page: 7 of 37



within two months, he had paid himself more than his original principal investment

of only $20,000. White used funds directly from the FCV account to pay off his

personal credit card and car loan debt. He also generated over $200,000 in checks

made out to cash from FCV’s bank account, both authorizing the checks and

cashing most of them. All told, White drained from FCV’s bank account nearly

$840,000 over and above his initial investment.

      The model White employed at FCV—inducing people to invest in a

company that sells a good or service by representing falsely that the company was

very profitable and that investment funds would go towards sales, marketing, and

working capital, rather than directly to him and his business partners—was one he

had participated in before. White met Reech, Markowitz, and Itah at a fraudulent

venture called Cinergy Health a few years before founding FCV. Cinergy, run by

a man named Daniel Touzier, sold low-cost health insurance plans administered by

other insurers but marketed as Cinergy products. Touzier was described as a serial

fraudster who started fraudulent ventures “one after the other.” Doc. 143 at 64.

Like FCV, Cinergy solicited investors, mainly retirees, and induced them to buy

convertible notes in the company by representing that their money would be used

for sales, marketing, and working capital when in fact it was being used to pay

interest payments to other investors, as well as exorbitant management salaries and

commissions beyond the amounts represented to investors. White served as


                                         7
         USCA11 Case: 19-10783       Date Filed: 03/02/2021   Page: 8 of 37



“operations manager” of Cinergy’s call center, selling health insurance policies for

the company. Doc. 143 at 61. Reech was a fronter, just as he later was for FCV,

and Touzier closed the deals. While working for Cinergy, White admitted to

Reech that Touzier’s “businesses were put up to get investor[s’] money in a

fraudulent manner.” Id. at 65.

      White also met Goldstein through Touzier and unsuccessfully attempted to

recruit him to work at FCV. White contacted Goldstein again in 2017 about a new

company, MD Call Connect, that White set up after FCV’s demise. At that point,

unbeknownst to White, Goldstein had become an informant for the FBI. Goldstein

secretly recorded several conversations he and White had while White attempted to

recruit Goldstein to work for MD Call Connect.

      The government sought to introduce the recordings and their transcripts at

trial. White objected, arguing that the recordings and transcripts (the “Goldstein

recordings”) were unrelated to the charged offenses and too remote in time. The

district court overruled White’s objection, finding the evidence to be both

inextricably intertwined with the charged offenses and admissible as extrinsic

evidence under Federal Rule of Evidence 404(b). The court also gave the jury a

limiting instruction, admonishing that the jury “must not consider this evidence to

decide if [White] engaged in the activity alleged in the indictment” and could only




                                          8
         USCA11 Case: 19-10783       Date Filed: 03/02/2021   Page: 9 of 37



consider it “to decide whether [White] had the state of mind or intent necessary to

commit the crime charged in the indictment.” Doc. 153 at 23.

      In the recordings, White explained to Goldstein that he intended to run MD

Call Connect the same way he had run FCV, which was modeled after Cinergy: by

setting up a business to sell customers a good or service—which White and his

cohorts referred to as a “widget”—and backing the business with aggressive

pitches to investors, pitches that promised quick and massive returns on

investment. White himself directly tied his Cinergy experience to his decision to

start FCV, explaining that he did “the whole damn thing” at Cinergy when Touzier

was unavailable and got “acclimated with it and the ball of [wax]” before realizing

that he could simply do it himself by starting “another business.” Doc. 174-22 at

89.

      White told Goldstein that for MD Call Connect, just like he had at FCV, he

planned to talk up the value of the investments his potential investors would be

making. White planned to target the same investors repeatedly, saying that if he

“g[o]t somebody in” he could “always load them,” meaning he could “go back at

them” for more money. Doc. 174-22 at 73. White also explained to Goldstein that

he used general statements about the use of investor money as “a way to hide

commissions or any expenses or money taken by the company.” Doc. 139 at 104

(trial testimony of Goldstein); see Doc. 174-22 at 76 (explaining that materials


                                         9
           USCA11 Case: 19-10783           Date Filed: 03/02/2021        Page: 10 of 37



given to investors were “very general” so that investors couldn’t “come back” and

challenge the use of the money). In one specific example, White told Goldstein

that some investors asked “to see an operating agreement,” and he responded he

would “send it,” but the “operating agreement [listed] a far less commission” than

he promised to pay Goldstein. Doc. 174-22 at 79. White told Goldstein that he

could not tell investors he would be paying huge commissions, so he simply listed

a lower commission amount in the document he showed investors. He assured

Goldstein that he would “pay [him] the agreed amount” out of funds “for

advertising” or marketing, or even “[o]ffice space.” Id. at 79–80. 3


       3
          Besides his objection to admission of the Goldstein recordings, White raised several
other objections to trial testimony: First, he objected to Reech’s testimony that FCV was never
profitable and used investor money to pay salaries, arguing that Reech lacked personal
knowledge about these subjects and therefore the testimony was inadmissible under Federal Rule
of Evidence 602. See Fed. R. Evid. 602 (“A witness may testify to a matter only if evidence is
introduced sufficient to support a finding that the witness has personal knowledge of the matter.
Evidence to prove personal knowledge may consist of the witness’s own testimony.”). Second,
White objected to Reech’s testimony that, after Reech left FCV, an FCV employee told him that
the company was receiving customer complaints about unprofessional movers. He argued that
the testimony was impermissible hearsay. Third, White objected to Jackson’s testimony, based
on FCV’s bank records, that the business suffered losses in 2012–2013, arguing that it was
impermissible expert testimony. Fourth, White challenged Jackson’s testimony on the additional
ground that the district court erred when it denied his request for re-cross on whether Jackson
was familiar with particular transactions. Fifth, White objected during the government’s rebuttal
closing argument to the replaying of a clip from one of the Goldstein recordings in which
Goldstein told White, “It’s cheaper than the bank because you never have to pay it [back],” and
White did not respond to Goldstein. Doc. 153 at 117. White argued that the government
insinuated it was White, not Goldstein, who made that statement. The district court rejected each
of these objections, and we discern no error in the court’s rulings on them.
       On appeal White argues that these errors cumulatively require reversal; however,
“[w]here there is no error in any of the trial court’s rulings, the argument that cumulative error
requires that this Court reverse the defendant’s convictions is without merit.” Morris v. Sec’y,
Dep’t of Corr., 677 F.3d 1117, 1132 (11th Cir. 2012).

                                                 10
         USCA11 Case: 19-10783       Date Filed: 03/02/2021   Page: 11 of 37



      White presented a case in his defense. Two former FCV employees testified

on White’s behalf: former sales manager and security guard Mark Goodman and

information technology specialist Ivan Gastaldo. FCV’s outside tax preparer,

Robert Manela, also testified. Goodman and Gastaldo testified that they had met

White at Cinergy and later worked for him at FCV. Goodman believed FCV was

“a real company doing real sales to consumers.” Doc. 138 at 37–38. Gastaldo

described legitimate business activities he observed at FCV: the use of moving-

industry software, shift work at the sales call center, and the departmentalizing of

staff. Manela, who prepared FCV’s tax returns in 2012 and 2013, testified that

FCV generated eight million dollars in sales during that period. He acknowledged

that FCV had more than $1.7 million in losses during that period; White and his

partners took out millions of dollars from FCV’s account for personal use,

including to gamble; and given FCV’s losses, the company was forced to borrow

money or seek new investors to pay interest due to current investors.

      White testified in his own defense. He testified that FCV was a legitimate

business, which fell apart unexpectedly because of negative publicity the company

received due to a segment aired on The Today Show; investors knew the risks

when they got involved; and written statements about the use of investor proceeds

were not misleading. He testified that he did not intend to harm any investor;

rather, he hoped their investments would prove profitable.


                                          11
           USCA11 Case: 19-10783          Date Filed: 03/02/2021       Page: 12 of 37



       The jury returned a guilty verdict on all five counts of the indictment.

   B. Motion for Judgment of Acquittal

       At the close of the government’s case (with a standing objection for after the

close of all the evidence) and again after the jury returned a guilty verdict, White

moved for a judgment of acquittal, arguing that the June 21, 2018 indictment

should be dismissed because the counts in it were barred by the five-year statute of

limitations in 18 U.S.C. § 3282.4 He also argued that the government offered

insufficient evidence to prove he intended to harm his alleged victims, citing

United States v. Takhalov, 827 F.3d 1307 (11th Cir. 2016). The district court

denied the motions. In its post-trial written order, the district court rejected

White’s statute of limitations argument because Counts 2 through 5, relating to

representations or offers White made to Treat, Adams, and Niles, all occurred

within five years of the June 21, 2018 indictment date. And although Count 1

charged a conspiracy that began “in or around December 2011,” outside the five-

year mark, it alleged that the conspiracy ended “in or around November 2014,”

well within five years, and trial “[e]vidence established that the fraudulent




       4
          “Except as otherwise expressly provided by law, no person shall be prosecuted, tried, or
punished for any offense, not capital, unless the indictment is found or the information is
instituted within five years next after such offense shall have been committed.” 18 U.S.C.
§ 3282.

                                               12
         USCA11 Case: 19-10783       Date Filed: 03/02/2021    Page: 13 of 37



misrepresentations and use of the proceeds continued through November 2014.”

Doc. 196 at 3.

      As to White’s no-intent-to-harm argument, the district court distinguished

Takhalov, where the Court found that customers of a bar may have “received

exactly what they paid for”—a visit to a nightclub—even though the club had

failed to disclose a financial relationship between itself and women paid to pose as

tourists, locate visiting businessmen, and lure them into the club. See id. at 3–5.

By contrast, here, the district court said, “victims sustained losses based on

[White’s] misrepresentations as to how their money would be invested. . . .

[White], through his statements and actions, intended to defraud, and not merely to

deceive without intending harm, and he obtained the victims’ money by using

those false pretenses, misrepresentations, or promises.” Id. at 5. The

government’s evidence included the victims’ testimony that White “made

misrepresentations about their investment and the specific use of their money.” Id.

   C. Sentencing

      In anticipation of sentencing, a probation officer prepared a presentence

investigation report (“PSR”). The PSR applied a base offense level of seven under

U.S.S.G. § 2B1.1(a)(1). The probation officer added a number of enhancements,

including: a 16-level enhancement under § 2B1.1(b)(1)(I) because the loss

exceeded $1.5 million but was less than $3.5 million, a 4-level enhancement under


                                          13
           USCA11 Case: 19-10783          Date Filed: 03/02/2021       Page: 14 of 37



§ 2B1.1(b)(2)(B) because the loss resulted in substantial financial hardship to 5 or

more victims, a 2-level enhancement under § 3A1.1(b)(1) because White knew or

should have known he targeted a vulnerable victim, a 4-level leadership role

enhancement under § 3B1.1(a); and a 2-level enhancement under § 3C1.1 for

willfully obstructing or impeding justice. The PSR therefore calculated a total

offense level of 35. With a criminal history category of I, this offense level yielded

an advisory guidelines range of 168 to 210 months’ imprisonment.

       White objected to all five of the above-listed enhancements. Applying the

2018 Sentencing Guidelines Manual,5 the district court overruled White’s

objections and adopted the facts in the PSR and the probation officer’s calculation

of the guidelines range. The court sentenced White to 168 months’ imprisonment




       5
          White also objected to the probation office’s use of the 2018 Guidelines Manual, in
effect at the time of sentencing, over the 2014 Guidelines Manual, arguing that doing so violated
the Ex Post Facto Clause of the United States Constitution. The 2014 Manual, which was in
effect when the crimes were completed, did not include a 4-level enhancement for substantial
harm to five or more individuals.
        The district court overruled his objection, explaining that White’s total offense level
would be 35 under either manual. Although the 2014 Manual did not include the enhancement
White had identified, it included a 2-level enhancement for 10 or more victims and a 2-level
enhancement for a “large number” of “vulnerable victims,” both of which the government
established White had. U.S.S.G. §§ 2B1.1(b)(2)(A)(i), 3A1.1(b)(1)–(2) (2014).
       Without any specific argument as to how the district court erred, White makes passing
references to the district court’s application of the 2018 Guidelines Manual over the 2014
Guidelines Manual and argues summarily that the court imposed a substantively unreasonable
sentence. Because he did not “plainly and prominently” assert these challenges, we deem them
abandoned. United States v. Jernigan, 341 F.3d 1273, 1284 n.8 (11th Cir. 2003).

                                               14
         USCA11 Case: 19-10783       Date Filed: 03/02/2021   Page: 15 of 37



followed by three years’ supervised release. The court also ordered White to pay

$1,936,400 in restitution.

      This is White’s appeal.

                         II.    STANDARDS OF REVIEW

      We review evidentiary rulings for an abuse of discretion. United States v.

Muscatell, 42 F.3d 627, 630 (11th Cir. 1995). We review the denial of a motion to

dismiss an indictment based on a statute of limitations bar, too, for an abuse of

discretion. United States v. Torres, 318 F.3d 1058, 1061 n.6 (11th Cir. 2003).

Questions of law as to the statute of limitations are reviewed de novo. Id.

      We review the denial of a motion for judgment of acquittal based on

insufficiency of the evidence de novo. United States v. Hansen, 262 F.3d 1217,

1236 (11th Cir. 2001). “To uphold the denial of a motion for judgment of

acquittal, we need only determine that a reasonable fact-finder could conclude that

the evidence established the defendant’s guilt beyond a reasonable doubt.” Id.

(internal quotation marks omitted). When considering the sufficiency of the

evidence, we must “view the facts and draw all reasonable inferences therefrom in

the light most favorable to the government.” United States v. Slocum, 708 F.2d

587, 594 (11th Cir. 1983).

      With respect to Sentencing Guidelines issues, we review a district court’s

legal determinations de novo and its application of the guidelines to the facts for


                                          15
         USCA11 Case: 19-10783       Date Filed: 03/02/2021   Page: 16 of 37



clear error. United States v. Rodriguez-Lopez, 363 F.3d 1134, 1136–37 (11th Cir.

2004). For a factual finding to be clearly erroneous, we “must be left with a

definite and firm conviction that a mistake has been committed.” Id. at 1137

(internal quotation marks omitted). A factual finding cannot be clearly erroneous

when the factfinder has chosen between two permissible views of the evidence.

United States v. Saingerard, 621 F.3d 1341, 1343 (11th Cir. 2010).

                                 III.   DISCUSSION

      On appeal, White advances several challenges to his convictions and

sentence. We address the challenges pertaining to White’s convictions first;

second, we examine the challenges relating to his sentence.

   A. White’s Convictions

      White argues that each of his convictions should be overturned. He

contends that the district court abused its discretion in admitting the Goldstein

recordings and erred in denying his motions for judgment of acquittal on statute of

limitations and sufficiency grounds. For the reasons set forth below, we disagree.

      1. The Goldstein Recordings

      White argues that the district court abused its discretion in admitting the

Goldstein recordings over his objection. He contends that the recordings contained

evidence neither admissible as intrinsic evidence nor as extrinsic evidence under

Federal Rule of Evidence 404(b). We discern no abuse of discretion.


                                          16
         USCA11 Case: 19-10783       Date Filed: 03/02/2021   Page: 17 of 37



      Uncharged crimes, wrongs, or acts may be admissible either as intrinsic or

extrinsic evidence, provided evidence of the conduct meets certain criteria.

      Intrinsic evidence may be admitted as follows:

      Evidence, not part of the crime charged but pertaining to the chain of
      events explaining the context, motive and set-up of the crime, is
      properly admitted if linked in time and circumstances with the charged
      crime, or forms an integral and natural part of an account of the crime,
      or is necessary to complete the story of the crime for the jury.

United States v. McLean, 138 F.3d 1398, 1403 (11th Cir. 1998) (internal quotation

marks omitted); see United States v. Baker, 432 F.3d 1189, 1205 n.9 (11th Cir.

2005) (“[I]n this Circuit ‘evidence of other crimes, wrongs, or acts’ falls outside

the scope of Rule 404(b) when it is: ‘(1) an uncharged offense which arose out of

the same transaction or series of transactions as the charged offense, (2) necessary

to complete the story of the crime, or (3) inextricably intertwined with the evidence

regarding the charged offense.’” (quoting United States v. Veltmann, 6 F.3d 1483,

1498 (11th Cir. 1993))), abrogated on other grounds by Davis v. Washington, 547

U.S. 813, 821 (2006).

      If the evidence does not qualify as intrinsic, it may nevertheless be

admissible as extrinsic evidence: “Evidence of any other crime, wrong, or act . . .

may be admissible” for purposes other than as character evidence, “such as proving

motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident.” Fed. R. Evid. 404(b). We undertake a three-part


                                          17
         USCA11 Case: 19-10783       Date Filed: 03/02/2021   Page: 18 of 37



inquiry to determine whether evidence of other crimes, wrongs, or acts is

admissible under Rule 404(b): “(1) the evidence must be relevant to an issue other

than the defendant’s character; (2) the probative value must not be substantially

outweighed by its undue prejudice; [and] (3) the government must offer sufficient

proof so that the jury could find that the defendant committed the act.” United

States v. Ramirez, 426 F.3d 1344, 1354 (11th Cir. 2005) (internal quotation marks

omitted). “The list provided by the rule is not exhaustive and the range of

relevancy outside the ban is almost infinite.” United States v. Stephens, 365 F.3d

967, 975 (11th Cir. 2004) (internal quotation marks omitted). The rule favors

inclusion unless the evidence “tends to prove only criminal propensity.” Id.

      Regardless of whether evidence is characterized as intrinsic or extrinsic

404(b) evidence, it must not run afoul of Federal Rule of Evidence 403, which

provides that a court “may exclude relevant evidence if its probative value is

substantially outweighed by a danger of . . . unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Fed. R. Evid. 403.

      We conclude that the Goldstein recordings contained both intrinsic evidence

and extrinsic Rule 404(b) evidence; all of the recordings’ contents were

admissible.




                                          18
         USCA11 Case: 19-10783       Date Filed: 03/02/2021   Page: 19 of 37



      Evidence in the recordings about FCV, such as why White started FCV and

how he operated it, was inextricably intertwined with the charged acts in this case

because it “form[ed] an integral and natural part of an account of the crime[s]” for

which White stood trial. McLean, 138 F.3d at 1403. White, citing our decision in

United States v. Cancelliere, protests that the evidence is inadmissible because it

neither “concerns the context, motive, and set-up of the crime” nor “is linked in

time and circumstances with the charged crime.” 69 F.3d 1116, 1124 (11th Cir.

1995) (internal quotation marks omitted). Our caselaw, however, makes clear that

intrinsic evidence is admissible under broader circumstances than the two White

isolates. See id. at 1124–25 (permitting admission of evidence that is “necessary to

complete the story” of the crime); McLean, 138 F.3d at 1403–04 (permitting

admission of evidence that “forms an integral and natural part of an account of the

crime” or that is necessary to complete the story of the crime). We therefore reject

his narrow reading of our intrinsic-evidence precedent and conclude that this

evidence was necessary to complete the story of the crime.

      We also conclude that the district court was within its discretion not to

exclude under Rule 403 intrinsic evidence about FCV’s operation. The probative

value of White’s candid discussions about FCV’s operations was not outweighed

by any of the reasons for exclusion in that rule. The evidence was not cumulative,

misleading, or confusing, nor were the conversations about FCV so prejudicial as


                                         19
           USCA11 Case: 19-10783        Date Filed: 03/02/2021      Page: 20 of 37



to require exclusion. See United States v. Cross, 928 F.2d 1030, 1048 (11th Cir.

1991) (“Rule 403 is an extraordinary remedy which should be used sparingly, and

the trial court’s discretion to exclude evidence as unduly prejudicial is narrowly

circumscribed.” (internal quotation marks omitted)). Importantly, the district court

gave the jury a limiting instruction, which we presume it followed. See

Richardson v. Marsh, 481 U.S. 200, 211 (1987) (“[J]uries are presumed to follow

their instructions . . . .”).

       Evidence of the other ventures in which White was involved—Cinergy and

MD Call Connect—was properly admitted as extrinsic Rule 404(b) evidence.

Rather than proving “only criminal propensity,” Stephens, 365 F.3d at 975, this

evidence showed how White gained knowledge of the type of fraudulent business

model he used at FCV, created a plan to start FCV, and seized an opportunity to

put his plan into action, see Fed. R. Evid. 404(b). Citing a former Fifth Circuit

decision, United States v. Beechum, 582 F.2d 898 (5th Cir. 1978) (en banc), 6 White

argues that the recordings were too remote in time and unrelated to his case and

therefore were unduly prejudicial. That is, he challenges only the second part of

our three-part Rule 404(b) test—whether the probative value of the evidence is

substantially outweighed by undue prejudice. See Ramirez, 426 F.3d at 1354. “In


       6
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down before
October 1, 1981.

                                              20
         USCA11 Case: 19-10783       Date Filed: 03/02/2021   Page: 21 of 37



measuring the probative value of the evidence, the judge should consider the

overall similarity of the extrinsic and charged offenses.” Beechum, 582 F.2d at

915. If the offenses “are dissimilar except for the common element of intent, the

extrinsic [evidence] may have little probative value to counterbalance the inherent

prejudice of this type of evidence.” Id. “The judge should also consider how

much time separates the extrinsic and charged offenses: temporal remoteness

depreciates the probity of the extrinsic offense.” Id.

      White argues that the evidence in the Goldstein recordings is insufficiently

probative to outweigh the undue prejudice that arose from its admission into

evidence. As to the probative value, White contends that the time lag between the

alleged fraud and conspiracy involving FCV and the MD Call Connect-related

Goldstein recordings—nearly four years—severely depreciates the probity of the

evidence. He further contends that the evidence from the recordings relating to

Cinergy and MD Call Connect was “unrelated to FCV.” Appellant’s Br. at 28. On

the prejudice side of the ledger, White argues that the recordings painted him as a

serial fraudster despite the fact that he was never charged for any conduct relating

to MD Call Connect.

      Although a lag of nearly four years is significant, the evidence in the

recordings demonstrated that FCV, Cinergy, and MD Call Connect were closely

related. The recordings showed that MD Call Connect was just another venture


                                          21
         USCA11 Case: 19-10783        Date Filed: 03/02/2021   Page: 22 of 37



run in a similar manner as FCV and Cinergy, with White and others he recruited

seeking investors by overstating the profitability of the businesses. There was also

overlap in the players: Reech in Cinergy and FCV; Goldstein, whom White had

met while working at Cinergy, in MD Call Connect; and White in all three

businesses. And White sought to entice Goldstein into working for him at MD

Call Connect by touting the experience he had gotten at Cinergy and FCV. In one

recorded conversation White told Goldstein that he did “the whole damn thing” at

Cinergy and got “acclimated with it and the ball of [wax]” before realizing he

could do it himself and starting “another business”—FCV. Doc. 174-22 at 89.

Thus, the probative value of this evidence was high despite the temporal gap

between the charged conduct and the recordings.

      The danger of unfair prejudice, conversely, was low. The jury knew about

Cinergy from other testimony. The jury knew White had learned the investor-

seeking process at Cinergy and had recruited Cinergy employees to work for him.

Goldstein also testified. The recordings contained discussions about how White

set up his businesses, but they contained nothing flagrantly prejudicial. And, as we

have mentioned, the district court gave the jury an instruction addressing the limits

on the jury’s use of this evidence. See Richardson, 481 U.S. at 211. For these

reasons, the district court was within its discretion to admit the Goldstein

recordings as Rule 404(b) evidence.


                                          22
         USCA11 Case: 19-10783       Date Filed: 03/02/2021   Page: 23 of 37



      2. Statute of Limitations

      White next argues that the district court should have granted him a judgment

of acquittal on all counts because the charges in the indictment were beyond the

five-year statute of limitations. In addition to the conspiracy, which the indictment

stated ran from about December 2011 to November 2014, the substantive counts

stemmed from mailings sent in 2013 and 2014:

      • Count 2: June 25, 2013 – FCV “Confidential Equity Offer” sent to
        Treat via the United States Postal Service (“USPS”),
      • Count 3: June 25, 2013 – FCV “Investor Report” sent to Adams via
        USPS,
      • Count 4: August 1, 2013 – FCV “Letter regarding First Call Notes”
        sent to Niles via USPS,
      • Count 5: October 6, 2014 – “Uncollectible Unsecured Note Form
        for Self-Directed Accounts,” executed by Niles and sent via USPS
        to Equity Trust Company, in which Niles documented a letter FCV
        sent to him.

White does not dispute that the government proved these mailings, but he submits

that that government “produced no evidence that, after January 2013, there was a

purchase of any investment,” so “there could be no misrepresentations or

omissions to support fraudulent conduct” after that date. Appellant’s Br. at 37.

We disagree.

      “The elements of mail and wire fraud are: (1) intentional participation in a

scheme to defraud, and, (2) the use of the interstate mails or wires in furtherance of

that scheme.” United States v. Maxwell, 579 F.3d 1282, 1299 (11th Cir. 2009).

The elements of conspiracy to commit mail and wire fraud are (1) the existence of
                                          23
         USCA11 Case: 19-10783        Date Filed: 03/02/2021   Page: 24 of 37



an agreement to execute a scheme to defraud and (2) use of the mail or wire

systems to further the scheme. United States v. Smith, 934 F.2d 270, 274 (11th Cir.

1991).

       White has failed to explain how the mailings identified in the substantive

counts were not made “in furtherance of” the fraud. Maxwell, 579 F.3d at 1299.

He focuses instead on the fact that the use of the mail was not for a specific

financial transaction. White has provided no support for such a narrow reading of

the mail fraud statute, however, and we see none. Indeed, the Supreme Court has

defined the offense broadly:

       Mail fraud . . . occurs whenever a person, having devised or intending
       to devise any scheme or artifice to defraud, uses the mail for the purpose
       of executing such scheme or artifice or attempting so to do. The
       gravamen of the offense is the scheme to defraud, and any mailing that
       is incident to an essential part of the scheme satisfies the mailing
       element, even if the mailing itself contains no false information.

Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 647 (2008) (citations

omitted) (internal quotation marks omitted). We are convinced that the mailings

that form the basis of Counts 2 through 5 were at least incident to an essential part

of White’s scheme to defraud because they advanced the objective of the

conspiracy: to defraud investors out of money by misrepresenting FCV’s

profitability.

       White’s argument about the Count 1 conspiracy fails for much the same

reason. As the facts underlying the substantive counts show, White used the
                                          24
         USCA11 Case: 19-10783        Date Filed: 03/02/2021     Page: 25 of 37



mailings in furtherance of his fraud well into 2013. And nothing supports White’s

suggestion that the entirety of a conspiracy must be committed within the five-year

limitations period; rather, the plain language of the statute indicates that it is the

completion date that matters. See 18 U.S.C. § 3282 (requiring prosecution to

commence “within five years next after such offense shall have been committed”

(emphasis added)).

      We therefore agree with the district court that the crimes charged in the

indictment fell within the statute of limitations and should not have been dismissed

on that ground.

      3. Sufficiency of the Evidence

      White renews here his other argument in favor of a judgment of acquittal:

that the government failed to prove the element of intent to defraud. See Takhalov,

827 F.3d at 1312 (“[T]o defraud, one must intend to use deception to cause some

injury.”). We reject White’s argument.

      Perhaps most fundamentally, White testified at trial that he did not intend to

harm his investors. When a defendant testifies in his defense after the government

has presented “some corroborative evidence of guilt,” his testimony, “if

disbelieved by the jury, may be considered as substantive evidence of the

defendant’s guilt.” United States v. Brown, 53 F.3d 312, 314 (11th Cir. 1995); see

id. (explaining that a jury can “conclude the opposite of [the defendant’s]


                                           25
         USCA11 Case: 19-10783        Date Filed: 03/02/2021    Page: 26 of 37



testimony is true”). White argues that although the government may have

presented evidence that he intended to deceive his investors, it failed to present any

corroborative evidence that he intended to harm—that is, defraud—them. He

bases his argument on our decision in Takhalov, in which we explained: “That a

defendant merely induced the victim to enter into a transaction that he otherwise

would have avoided is . . . insufficient” to prove fraud because “deceiving does not

always involve harming another person; defrauding does.” 827 F.3d at 1310

(alterations adopted) (internal quotation marks omitted). We remain unconvinced.

      In Takhalov, “the defendants . . . tricked men to come into the defendants’

clubs” by hiring “Bar Girls,” or “B-girls,” to “pose as tourists, locate visiting

businessmen, and lure them into the defendants’ bars and nightclubs.” Id. The

defendants admitted this, “believ[ing] this scheme was a perfectly legitimate

business model.” Id. But that is all they admitted. The government’s theory was

that “[o]nce inside the clubs, employees would pour vodka in the men’s beer to get

them drunker, misrepresent the prices of drinks, hide menus, cover up prices, and

even forge the men’s signatures on credit-card receipts.” Id. The defendants said

they had no knowledge of such practices. Id. The defendants asked for and were

denied a jury instruction that the jury must acquit if it found “that the defendants

had tricked the victims into entering a transaction but nevertheless gave the victims

exactly what they asked for and charged them exactly what they agreed to pay.”


                                          26
         USCA11 Case: 19-10783       Date Filed: 03/02/2021    Page: 27 of 37



Id. Based on the court’s refusal to give the requested instruction, even if the jury

believed the defendants’ argument that they knew nothing about the swindling that

went on inside the club, it could have convicted based on the Bar Girls’

misrepresentations alone.

      We held that the district court abused its discretion in denying the

defendants’ requested jury instruction. That is because “deceiving is a necessary

condition of defrauding but not a sufficient one.” Id. at 1312. “[I]f a defendant

does not intend to harm the victim—to obtain, by deceptive means, something to

which the defendant is not entitled—then he has not intended to defraud the

victim.” Id. at 1313 (alteration adopted) (internal quotation marks omitted). “[A]

schemer who tricks someone to enter a transaction has not schemed to defraud so

long as he does not intend to harm the person he intends to trick. And this is so

even if the transaction would not have occurred but for the trick.” Id. (internal

quotation marks omitted). When the “misrepresentation goes to the value of the

bargain,” or “the nature of the bargain itself,” there is “a scheme to defraud.” Id.

“That lie can take two primary forms: the defendant might lie about the price (e.g.,

if he promises that a good costs $10 when in fact it costs $20) or he might lie about

the characteristics of the good (e.g., if he promises that a gemstone is a diamond

when it is in fact a cubic zirconium.).” Id. at 1313–14. If, conversely, the alleged

victims “received exactly what they paid for,” then there is no fraud. Id. at 1314


                                          27
         USCA11 Case: 19-10783      Date Filed: 03/02/2021   Page: 28 of 37



(internal quotation marks omitted). In Takhalov, because the jury could have

concluded that the defendants were unaware of what went on once the victims

were inside the club and were only responsible for the Bar-Girl deception, and the

jury could have believed that this was mere deception, not fraud, we reversed.

      Here, by contrast, the government offered evidence that White presented

exactly the kind of lie that Takhalov made clear is fraud: he lied “about the

characteristics” of the investments. Id. He said that the investments were safe, but

they were not. He said the investments were valuable because the business was

profitable, but it was not. The government showed that although White’s investors

thought they were investing in a diamond, in fact they were investing in a cubic

zirconium. And, as we discussed above, the jury was entitled to disbelieve White’s

testimony. We affirm the district court’s denial of the motions for judgment of

acquittal on sufficiency-of-evidence grounds.

   B. White’s Sentence

      White also challenges the 168-month sentence the district court imposed,

arguing specifically that the court should not have applied five enhancements

under the Sentencing Guidelines: a 16-level enhancement for total loss amount

under U.S.S.G. § 2B1.1(b)(1)(I), a 2-level enhancement for having vulnerable

victims under U.S.S.G. § 3A1.1(b)(1), a 4-level enhancement for the substantial

financial hardship to five or more victims under U.S.S.G. § 2B1.1(b)(2)(B), a 4-


                                         28
           USCA11 Case: 19-10783          Date Filed: 03/02/2021      Page: 29 of 37



level enhancement for White’s role as leader or organizer of the scheme under

U.S.S.G. § 3B1.1(a), and a 2-level enhancement for White’s obstruction of justice

under U.S.S.G. § 3C1.1. As we explain below, we find no error.

       1. Loss Amount

       The district court did not clearly err in determining the loss amount of

$1,936,400. See United States v. Cavallo, 790 F.3d 1202, 1232 (11th Cir. 2015)

(explaining that a loss calculation is reviewed for clear error). “‘Actual loss’ is the

reasonably foreseeable pecuniary harm that resulted from the offense.” Id. (citing

U.S.S.G. § 2B1.1 cmt. n.3(A)(i)). The Guidelines do not require that a sentencing

court make a precise determination of loss; rather, “a sentencing court need only

make a reasonable estimate of the loss, given the available information.” Id.

(alteration adopted) (internal quotation marks omitted).

       White argues that the loss calculation should have been limited to losses

sustained by Adams, Niles, Elliot, and Treat, the testifying victims, and not include

all 15 victims about which the government presented evidence at trial. And, he

argues, the loss was not foreseeable to White, who was running a booming

business until the negative segment ran on The Today Show.7 We disagree. In



       7
          White further argues that the evidence upon which the district court relied “proved
nothing more than investors lost their principal amount not that they had been defrauded.”
Appellant’s Br. at 51. This argument is simply a repackaging of the sufficiency argument he
raised in his motions for judgment of acquittal, an argument we have rejected.

                                               29
         USCA11 Case: 19-10783        Date Filed: 03/02/2021   Page: 30 of 37



arriving at the loss amount, the district court relied on multiple sources of evidence

the government supplied, including victim testimony, bank records, and fraud

examiner Jackson’s testimony and summary exhibits. Specifically, Jackson

testified, based upon a review of FCV’s bank records, that 15 investors paid a total

of $1,936,400 to FCV. The government admitted into evidence an exhibit showing

the amount of each investor’s payments. There is no support for White’s

proposition that the court’s calculation should have been confined to the losses of

the four victims who testified at trial.

      The district court also expressly found that the victims’ losses were

foreseeable to White because he “was the CEO and the owner of” FCV. Doc. 206

at 50. According to the district court: “He designed the company, he executed the

scheme, and he actively recruited the investors and was the highest-level operative

in this scheme. He knew and was aware of each of the fronters’ activities. He

provided the scripts. He shared information about potential victims and he was the

closer.” Id. In arguing that the losses were a sudden result of unforeseen bad

publicity, White asks us to reverse the district court because there was another

plausible explanation. That we cannot do. See Saingerard, 621 F.3d at 1343.

Based on the evidence admitted at trial and sentencing, we discern no clear error in

the district court’s loss determination.

      2. Vulnerable Victim


                                           30
           USCA11 Case: 19-10783            Date Filed: 03/02/2021        Page: 31 of 37



       White challenges the district court’s imposition of the vulnerable victim

enhancement, arguing that the court applied the enhancement based solely on the

age of his victims. The record, however, demonstrates otherwise.8

       The Guidelines provide for a two-level enhancement if the defendant knew

or should have known that a victim of the offense was a vulnerable victim.

U.S.S.G. § 3A1.1(b)(1). A “vulnerable victim” is a person “who is a victim of the

offense of conviction and any relevant conduct for which the defendant is

accountable” and “who is unusually vulnerable due to age, physical or mental

condition, or who is otherwise particularly susceptible to the criminal conduct.”

Id. cmt. n.2. “The increase applies when a defendant selected his victim to take

advantage of that victim’s perceived susceptibility to the offense.” United States v.

Moran, 778 F.3d 942, 978 (11th Cir. 2005); see United States v. Bradley, 644 F.3d

1213, 1288 (11th Cir. 2011) (applying the enhancement when the victims’

vulnerability was “essential to the defendant’s choice to victimize them”).

       Regardless of whether age alone can justify application of the vulnerable-

victims enhancement, see United States v. Lewis, 842 F.3d 467, 476–77 (7th Cir.

2016) (agreeing that “age alone can be insufficient to justify” the enhancement),

we have held that age, in combination with the repeated targeting of victims, “a



       8
           “[A] district court’s factual finding that the victim is vulnerable may be reversed only if
it is clearly erroneous.” United States v. Mathews, 874 F.3d 698, 706 n.4 (11th Cir. 2017).

                                                  31
           USCA11 Case: 19-10783         Date Filed: 03/02/2021       Page: 32 of 37



practice called ‘reloading,’ constitutes evidence that the defendant knew the victim

was particularly vulnerable to the fraud scheme,” United States v. Day, 405 F.3d

1293, 1296 (11th Cir. 2005). Here, the government presented evidence that White

knew he was targeting retired victims, as well as evidence that White intended to

and did target his victims repeatedly. White explained to Goldstein that if he

“g[o]t somebody in” to invest, he could “always load them,” or “go back at them.”

Doc. 174-22 at 73. In combination, this was ample evidence from which the

district court could conclude that White’s victims were vulnerable. 9

       3. Substantial Financial Hardship to Five or More Victims

       White next argues that application of the substantial hardship enhancement

was clearly erroneous because the government failed to “present any evidence

regarding the percentage of any retirement funds an investor lost or how it

impacted their retirement security in any substantial way.” Appellant’s Br. at 52–

53. Again, we disagree.

       The Guidelines provide for a four-level enhancement if an offense results “in

substantial financial hardship to five or more victims.” U.S.S.G. § 2B1.1(b)(2). A


       9
         White suggests that the government was tasked with proving that 10 or more victims
were vulnerable. Not so: both the 2014 and 2018 Guidelines Manuals permit a two-level
increase if any victim is vulnerable. The 2014 Guidelines Manual permits a four-level increase if
a “large number” of the defendant’s victims were vulnerable. The PSR noted that “numerous
victims” in the scheme were vulnerable. PSR ¶ 12. Thus, even if the district court should have
applied the 2014 Guidelines Manual, a four-level enhancement would have been warranted. See
supra note 5.

                                               32
         USCA11 Case: 19-10783       Date Filed: 03/02/2021    Page: 33 of 37



victim is defined as “any person who sustained any part of the actual loss

determined.” Id. cmt. n.1. In determining whether this enhancement applies, the

district court should consider, among other factors, whether the offense resulted in

the victim’s: becoming insolvent; filing for bankruptcy; suffering substantial loss

of a retirement, education, or other savings or investment fund; making substantial

changes to his employment, such as postponing his retirement plans; making

substantial changes to his living arrangements, such as relocating to a less

expensive home; and suffering substantial harm to his ability to obtain credit. Id.

cmt. n.4(F).

      The district court did not clearly err by finding that White had five or more

victims who suffered substantial financial hardship. First, White does not

challenge the facts set forth in the PSR that all the victims, except for two

(including Niles), suffered a substantial financial hardship. These victims included

(1) Adams, who lost money from her individual retirement account (“IRA”), was

in the process of losing her house, and was on government assistance to make ends

meet; (2) Elliott, who lost money from her IRA, had to mortgage her home, and

afterward had to work two jobs to get by; (3) G.E., who lost money from his IRA

and had to mortgage his home; (4) Treat, who lost money from his IRA and cannot

retire as planned; and (5 and 6) R.W. and D.W., who were unable to pay off their




                                          33
            USCA11 Case: 19-10783    Date Filed: 03/02/2021    Page: 34 of 37



ranch, were forced to drive a high-mileage, dated car, and had little to spend on

clothing.

      White attempts to undercut the substantial losses of Treat and Adams. He

admits that Treat “might have to wait a little bit longer to retire” but emphasizes

that Treat “owned a well-established retail clothing store.” Appellant’s Br. at 53.

White argues that Adams has managed to stay in her home and continued investing

with Reech until 2017. Even accepting White’s assertions, however, these victims’

losses were sufficiently substantial to satisfy U.S.S.G. § 2B1.1(b)(2). The district

court did not err in applying the enhancement for substantial losses to five or more

victims.

      4. Organizer or Leader

      White next challenges the enhancement to his guidelines range for being “an

organizer or leader of a criminal activity that involved five or more participants or

was otherwise extensive,” U.S.S.G. § 3B1.1(a), contending that the government

offered no evidence that White led or organized at least five people. White

acknowledges that the district court expressly found that Genzone, Reech, Kipness,

Markowitz, and Itah were criminal participants; he nonetheless argues that the

court did so without reason or evidentiary support. He is mistaken. Reech testified

that he, White, and the four other individuals the district court identified were

involved in the criminal scheme at FCV. Based on this testimony, the court was


                                          34
            USCA11 Case: 19-10783      Date Filed: 03/02/2021   Page: 35 of 37



entitled to find that White, in his undisputed roles as President and CEO, led or

organized the criminal activity charged in this case. See United States v. Shabazz,

887 F.3d 1204, 1222 (11th Cir. 2018) (explaining that aggravated-role

determinations are factual findings).

          5. Obstruction of Justice

          White’s final sentencing challenge is to the enhancement he received for

obstructing justice by perjuring himself when he testified at trial that Adams did

not request return of her initial investment in FCV and that he paid back to FCV

money he withdrew from the company’s account and spent at a casino. We

conclude, however, that the district court’s obstruction findings were not clearly

erroneous. See United States v. Guevara, 894 F.3d 1301, 1311–12 (11th Cir. 2018)

(reviewing a district court’s finding that the defendant obstructed justice for clear

error).

          The Guidelines provide for a two-level enhancement if the defendant

“willfully obstructed or impeded, or attempted to obstruct or impede, the

administration of justice with respect to the investigation, prosecution, or

sentencing” of his instant offense and “the obstructive conduct related to [his]

offense of conviction and any relevant conduct” or “a closely related offense.”

U.S.S.G. § 3C1.1. A defendant obstructs justice within the meaning of this

provision when he commits perjury, defined as “false testimony concerning a


                                           35
         USCA11 Case: 19-10783        Date Filed: 03/02/2021     Page: 36 of 37



material matter with the willful intent to provide false testimony, rather than as a

result of confusion, mistake, or faulty memory.” United States v. Duperval,

777 F.3d 1324, 1337 (11th Cir. 2015) (internal quotation marks omitted). White

argues only that the testimony was not false; he does not challenge the intent or

materiality requirements.

      The district court first found that White perjured himself when he testified

that Adams did not ask for her principal investment back in April 2013, pointing to

Adams’s contrary trial deposition testimony. White argues that Adams admitted

on cross examination that she did not ask for return of her initial investment, but

we see no such admission in the record. Rather, Adams testified she told White

that she “definitely needed to have the money returned,” at which point he offered

two percent more in interest if she would keep her principal invested. Doc. 174-24

at 144. “[A]t that point,” Adams testified, she still wanted her money back. Id.

She testified that she “spent quite a bit . . . of money and time . . . trying to recoup

the money.” Id. at 145. Adams also testified that at one point she decided to “hold

off for a little bit, see what happens,” but she clarified that she always “really

wanted to get out of it” and “White knew that. It’s just that he said he could not at

the time.” Id. Even if Adams’s “hold off” statement, in isolation, supported

White’s argument, the context of her testimony is wholly consistent with her

testimony that she sought return of her principal.


                                           36
         USCA11 Case: 19-10783       Date Filed: 03/02/2021    Page: 37 of 37



      Second, the district court found that White perjured himself when he

testified that he returned $133,000 of FCV’s money that he had taken to gamble at

a casino, explaining that FCV bank records contradicted White’s assertion and

White could offer no evidence to support it. White argues there was no evidence

that he lied about reporting use of the company’s credit card to his partners or

about reconciling what he owed, no evidence that his use of the card created

financial difficulty for FCV, and no evidence that he took funds from a specific

investor account. Even assuming that White’s assertions are correct, these facts

would not undercut the lie that the district court relied on to support the

enhancement: that White had not paid the funds back to an FCV account.

Moreover, even if White could show the district court clearly erred in finding that

he failed to return FCV funds he used for personal entertainment, the court’s

finding that White perjured himself about Adams’s request for return of her

investment alone would support the obstruction enhancement.

                               IV.    CONCLUSION

      For the foregoing reasons, we affirm White’s convictions and sentence.

      AFFIRMED.




                                          37